Dismissed and Opinion Filed April 23, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00048-CR

                            LAURA JAYNE CANNON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-82550-2014

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
150048F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

LAURA JAYNE CANNON, Appellant                    On Appeal from the County Court at Law
                                                 No. 4, Collin County, Texas
No. 05-15-00048-CR        V.                     Trial Court Cause No. 004-82550-2014.
                                                 Opinion delivered per curiam before Justices
THE STATE OF TEXAS, Appellee                     Francis, Lang-Miers, and Whitehill.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered April 23, 2015.